Citation Nr: 1014948	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-40 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Whether there is clear and unmistakable error in a 
November 13, 1993 rating decision determining that new and 
material evidence to reopen a claim for service connection 
for asthma had not been received.

2.  Entitlement to an effective date earlier than April 15, 
2002 for the award of service connection for asthma.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to 
December 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In a May 2007 rating decision, the RO 
denied an effective date earlier than April 15, 2002 for the 
award of service connection for asthma.  In an October 2008 
rating decision, the RO determined that there is no clear and 
unmistakable error (CUE) in a November 13, 1993 rating 
decision in determining that new and material evidence to 
reopen a claim for service connection for asthma had not been 
received.  

On his December 2007 VA Form 9, the Veteran requested a Board 
hearing at the RO.  In March 2010, he was notified of his 
Board hearing scheduled for April 2010.  In response later 
that month, his attorney stated that he wished to withdraw 
his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran, through his attorney, has asserted that he is 
entitled to an effective date earlier than April 15, 2002 for 
the award of service connection for asthma, to include on the 
basis of CUE in prior final rating decisions of February 25, 
1981, July 31, 1985, and November 13, 1993.  

The Board observes that the RO has not adjudicated the issues 
of whether there is CUE in a February 25, 1981 rating 
decision denying service connection for asthma or whether 
there is CUE in a July 31, 1985 rating decision determining 
that new and material evidence to reopen a claim for service 
connection for asthma had not been received.  As these issues 
could affect the claims on appeal for an earlier effective 
date and whether there is CUE in a November 13, 1993 rating 
decision, the Board finds that the issues are inextricably 
intertwined and a Board decision on the claims for an earlier 
effective date and whether there is CUE in a November 13, 
1993 rating decision at this time would be premature.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  

Given the above, prior to appellate review, the RO must 
adjudicate the issues of whether there is CUE in a February 
25, 1981 rating decision denying service connection for 
asthma and whether there is CUE in a July 31, 1985 rating 
decision determining that new and material evidence to reopen 
a claim for service connection for asthma had not been 
received.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must adjudicate the issues of 
whether there is CUE in a February 25, 
1981 rating decision denying service 
connection for asthma and whether there is 
CUE in a July 31, 1985 rating decision 
determining that new and material evidence 
to reopen a claim for service connection 
for asthma had not been received.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided written notice of both the 
adverse action and the Veteran's right to 
appeal.

2.  Thereafter, the RO should readjudicate 
the issues currently certified on appeal 
before the Board.  If any benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


